DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on January 21, 2022 has been entered. The claims pending in this application are claims 12, 20, 27, 28, 30, 32, and 33. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on January 21, 2022. Claims 12, 20, 27, 28, 30, 32, and 33 will be examined. 

Specification
The disclosure is objected to because of the following informalities: since case 14/376,128 has been patented, applicant is required to update this information in paragraph [0001] of the specification. Note that applicant has not addressed this issue in the response filed on January 21, 2022. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 12, 20, 27, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siva et al., (US 2010/0129822 A1, published on May 27, 2010) as evidence by Uhlmann et al., (US 2005/0239734 A1, published on October 27, 2005) in view of Riccelli et al., (Nucleic Acids Research, 29, 996-1004, 2001). 
Regarding claims 12, 20, 27, and 33, since a chimeric hairpin target capture oligonucleotide for miR-182 taught by Siva et al., contains 12 T and 15 A at its 5’ and 3’ ends (see paragraph [0107]) and it is known that unmatched nucleotides at the end of double-strands of a hairpin nucleic acid are known as overhanging nucleotides or dangling ends which can significantly stabilize duplex formation or hairpin formation of the hairpin nucleic acid (see Uhlmann et al., paragraph [0153)]), the chimeric hairpin target capture oligonucleotide for miR-182 taught by Siva et al., can form a chimeric hairpin target capture oligonucleotide with a 3A overhang in one segment of its stem region in certain hybridization conditions. Thus, Siva et al., as evidence by Uhlmann et al., teach a target capture oligomer comprising first and second stem segments comprising complementary segments of polyA and polyT differing in length by at least three nucleobases flanking a target-binding segment complementary to a target nucleic acid (ie., miR182), wherein under hybridizing conditions: in the absence of the target nucleic acid the target capture oligomer forms a stem-loop, intramolecular hybridization of the first and second stem segments forming the stem, and the target-binding segment forming the loop; and in the  et al., has an ability to be complementary to an immobilized probe as recited in claim 20 and the melting temperature of a duplex formed between the target binding segment of the target capture oligomer taught by Siva et al., and the target nucleic acid can be greater than that of a duplex formed between the first and second stem segments of the target capture oligomer taught by Siva et al., which can be greater than the melting temperature of duplex formed between the first stem segment of the target capture oligomer taught by Siva et al., and the immobilized probe as recited in claim 27 and some limitations of claims 20 and 27 related to the target nucleic acid and the immobilized probe are the intended uses of the target capture oligomer taught by Siva et al.. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 32, Siva et al., as evidence by Uhlmann et al., teach a reaction mixture comprising the target capture oligomer, an immobilized probe comprising a support bearing a probe comprising a segment complementary to the first or second hairpin stem segment and a target nucleic acid (ie., miR-182) that hybridizes to the target-binding segment of the target capture oligomer (see paragraph [0107], Figures 1 and 2, and claims 1-51).
	Siva et al., do not disclose first and second stem segments comprising complementary segments of polyA and polyT differing in length by at least five nucleobases flanking a target-binding segment complementary to a target nucleic acid as recited in claim 12 and the reaction mixture comprising the target capture oligomer as defined by claim 12 recited in claim 32.  However, Siva et al., teach first and second stem segments comprising complementary segments of polyA and polyT differing in length by at least three nucleobases flanking a target-binding segment complementary to a target nucleic acid (see above). 
	Riccelli et al., teach that the order of stability of the probes to be: hairpins with 32 base dangling ends > hairpin probes with l6 base dangling ends > 16 base linear probes > 32 base linear probes (see abstract and Figure 1 in page 997). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the target capture oligomer comprising first and second stem segments comprising complementary segments of polyA and polyT differing in length by at least five nucleobases flanking a target-binding segment complementary to a target nucleic acid recited in claim 12 and the reaction mixture comprising the target capture oligomer as defined by claim 12 recited in claim 32 by adding at two or more adenosine nucleotides to 3’  et al., in view of the prior art of Siva et al., Uhlmann et al., and Riccelli et al.. One having ordinary skill in the art would have been motivated to do so because Uhlmann et al., have shown that unmatched nucleotides at the end of double-strands of a hairpin nucleic acid are known as overhanging nucleotides or dangling ends which can significantly stabilize duplex formation or hairpin formation of the hairpin nucleic acid (see paragraph [0153)]) and Riccelli et al., have successfully shown that the order of stability of the probes to be: hairpins with 32 base dangling ends > hairpin probes with l6 base dangling ends > 16 base linear probes > 32 base linear probes (see abstract and Figure 1 in page 997). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the target oligomer comprising first and second stem segments comprising complementary segments of polyA and polyT differing in length by at least five nucleobases flanking a target-binding segment complementary to a target capture nucleic acid recited in claim 12 and the reaction mixture comprising the target capture oligomer as defined by claim 12 recited in claim 32 by adding at two or more adenosine nucleotides such as 29 adenosine nucleotides to 3’ end of miR-182 taught by Siva et al., in view of the prior art of Siva et al., Uhlmann et al., and Riccelli et al., in order to make a more stable hairpin target capture oligomer. 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Siva et al., as evidence by Uhlmann et al., in view of Riccelli et al., as applied to claims 12, 20, 27, 32, and 33 above, and further in view of Vermeulen et al., (US 2006/0223777 A1, published on October 5, 2006).
 et al., Uhlmann et al., and Riccelli et al., have been summarized previously, supra. 
Siva et al., Uhlmann et al., and Riccelli et al., do not disclose that the target binding segment comprises at least one methyoxynucleobase as recited in claim 28. 
Vermeulen et al., teach that modifications such as 2’-O-alkyl (ie., 2’-O-methyl) of some or all of the Cs and Us of the antisense and/or sense strand/region, respectively, or the loop
structure of a hairpin RNA, can greatly enhance the stability of the shRNA molecules without appreciably altering target specific silencing (see paragraphs [0017], [0077] and [0099] and Figure 1A). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the target capture oligomer with the target binding segment comprising at least one methyoxynucleobase recited in claim 28 by modifying 2’-O position of at least one nucleotide of the loop region of miR-182 taught by Siva et al., with a methyl group in view of the prior art of Siva et al., Uhlmann et al., Riccelli et al., and Vermeulen et al.. One having ordinary skill in the art would have been motivated to do so because Vermeulen et al., have successfully shown that modifications such as 2’-O-alkyl (ie., 2’-O-methyl) of some or all of the Cs and Us of the antisense and/or sense strand/region, respectively, or the loop structure of a hairpin RNA, can greatly enhance the stability of the shRNA molecules without appreciably altering target specific silencing (see paragraphs [0017], [0077] and [0099] and Figure 1A). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the target oligomer with the target binding segment comprising at least one methyoxynucleobase recited in claim 28 by modifying 2’-O position of at least one nucleotide of the loop region of miR-182 taught by Siva et al., with a methyl group in view of the prior art of Siva et al., Uhlmann et al., Riccelli et al., and Vermeulen et al., in order to further enhance the stability of the hairpin target capture oligomer of claim 12. 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siva et al., as evidence by Uhlmann et al., in view of Riccelli et al., as applied to claims 12, 20, 27, 32, and 33 above, and further in view of 1988 Stratagene catalog (page 39).
The teachings of Siva et al., Uhlmann et al., and Riccelli et al., have been summarized previously, supra. 
Siva et al., Uhlmann et al., and Riccelli et al., do not disclose a kit comprising the target capture oligomer as defined by claim 12 and an immobilized probe comprising a support bearing a probe comprising a segment complementary to the first or second hairpin stem segment as recited in claim 30. However, Siva et al., teaches a kit comprising at least one detection probe oligomer (see paragraphs [0080] to [0084]). 
1988 Stratagene catalog teaches a motivation to combine reagents into kit format (page 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kit recited in claim 30 by putting the target capture oligomer recited in claim 12 and the immobilized probe taught by Siva et al., as evidence by Uhlmann et al., into a kit format in view of the prior arts of Siva et al., Uhlmann et al., Riccelli et al., and 1988 Stratagene. One having ordinary skill in the art would have been motivated to do so because the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents . 

Response to Arguments
7.	Applicant’s arguments with respect to claims 12, 15, 20, 21, 27, 28, 30, and 32 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the arguments.

 Conclusion 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 23, 2022